omitted)); U.S. v. Bonilla, 637 F.3d 980, 984 (9th Cir. 2011); see also 8
                        U.S.C. § 1227(a)(2)(A)(iii) ("Any alien who is convicted of an aggravated
                        felony at any time after admission is deportable."); 8 U.S.C. §
                        1101(a)(43)(G) ("The term 'aggravated felony' means. . . a theft offense. . .
                        or burglary offense for which the term of imprisonment [is] at least one
                        year.").'
                                    Even assuming that laches does not preclude consideration of
                        Guardado-Canas' motion on the merits, see Hart v. State, 116 Nev. 558,
                        563-65, 1 P.3d 969, 972-73 (2000) ("[C]onsideration of the equitable
                        doctrine of laches is necessary in determining whether a defendant has
                        shown 'manifest injustice' that would permit withdrawal of a plea after
                        sentencing."), we conclude that he is not entitled to relief because "Padilla
                        does not have retroactive effect." Chaidez v. U.S., No. 11-820, 2013 WL
                        610201, at 1 (U.S. February 20, 2013). Therefore, we conclude that the
                        district court did not err by denying Guardado-Canas' motion, and we
                                    ORDER the juclgmeta-qf the district court AFFIRMED.




                                                  Gibbons



                                                                   Saitta



                               1 Guardado-Canas pleaded guilty to one count of grand larceny. The
                        district court followed the terms of the negotiated plea agreement and
                        imposed a probationary term not to exceed 5 years with an underlying
                        sentence of 12-32 months and ordered Guardado-Canas to pay $8,000 in
                        restitution.

SUPREME COURT
        OF
     NEVADA


             '•1- 7.>
                                                              2
(0) 1947A
                    cc:   Second Judicial District Court Dept. 8
                          Ian E. Silverberg
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
            OF
           NEVADA

                                                         3
(0) 1947A


   ••••=                                                      :    .